Case 2:20-cv-12880-JMV-JSA Document 32-1 Filed 11/17/20 Page 1 of 2 PageID: 245




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  DANIEL D’AMBLY

                                 Plaintiff,
                                                                  ATTORNEY
                                                                  DECLARATION
                        v.

  CHRISTIAN EXOO a/k/a ANITFASH GORDON; ST.
  LAWRENCE UNIVERSITY; TRIBUNE PUBLISHING                         Civil Action No.
  COMPANY; NEW YORK DAILY NEWS; VIJAYA
  GADDE; TWITTER, INC., COHEN, WEISS AND SIMON,                   2:20-cv-12880-JMV-JAD
  LLP;

                                  Defendants.


        I, MONICA C. BARRETT, ESQ. hereby certify and declare as follows:

        1.     I am a member of the law firm of Bond, Schoeneck & King, PLLC,

 attorneys for Defendant St. Lawrence University (the “University”) in the above

 captioned matter. I submit this Declaration in support of the University’s application for

 an order admitting Adam P. Mastroleo, Esq. of the law firm of Bond, Schoeneck & King,

 PLLC, as counsel pro hac vice pursuant to Local Civil Rule 101.1(c). I am personally

 familiar with the facts set forth in this Declaration.

        2.     I am a member in good standing of the bars of the state of New Jersey

 and the United States District Court for the District of New Jersey.

        3.     On November 11, 2020 and November 12, 2020, counsel for all parties

 who have entered appearances in this matter informed me by electronic mail that they

 consent to the admission pro hac vice of Adam P. Mastroleo, Esq. in this matter.

        4.     If the Court grants the University’s application for admission pro hac vice

 of Adam P. Mastroleo, Esq., I or another member of Bond, Schoeneck & King, PLLC

 who is a member in good standing of the bars of the state of New Jersey and the United
                                                1                                    3638875.1
Case 2:20-cv-12880-JMV-JSA Document 32-1 Filed 11/17/20 Page 2 of 2 PageID: 246




 States District Court for the District of New Jersey will continue to serve as counsel of

 record in this matter, will review and sign all pleadings, briefs, and other papers filed

 with the Court, will be present for all appearances before the Court unless previously

 excused from appearing by the Court, will be responsible for the conduct of this action

 and for the conduct of Adam P. Mastroleo, Esq., and will otherwise comply with all the

 terms and conditions of Local Civil Rule 101.1(c).



 I certify and declare under penalty of perjury that the foregoing is true and correct.



 Dated: November 17, 2020                                s/ Monica C. Barrett
                                                        Monica C. Barrett, Esq.




                                               2                                      3638875.1
